                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


DENISE JONES-GOOCH,

      Plaintiff,

v.                                                Case No. 3:18-cv-1066-J-32JBT

MEGAN J. BRENNAN, Postmaster
General, United States Postal
Service,

      Defendant.




                                   ORDER

      This case is before the Court on the Defendant’s Second Dispositive

Motion to Dismiss (Doc. 14). On April 30, 2019, the assigned United States

Magistrate    Judge   issued   a   Report   and    Recommendation     (Doc.   23)

recommending that the motion to dismiss be granted and the Amended

Complaint (Doc. 12) be dismissed without prejudice. Plaintiff Denise Jones-

Gooch filed Objections to the Magistrate Judge’s Report and Recommendation

(Doc. 26).

      Upon de novo review of the file and for the reasons stated in the Report

and Recommendation (Doc. 23), it is hereby

      ORDERED:
        1.   Plaintiff’s Objections to the Magistrate Judge’s Report and

Recommendation (Doc. 26) are OVERRULED.

        2.   The Report and Recommendation of the Magistrate Judge (Doc. 23)

is ADOPTED as the opinion of the Court.

        3.   Defendant’s Second Dispositive Motion to Dismiss (Doc. 14)is

GRANTED.

        4.   The Amended Complaint (Doc. 12) is DISMISSED without

prejudice.

        5.   Not later than August 6, 2019, Plaintiff shall file a second

amended complaint that provides sufficient factual allegations stating a

plausible claim for relief. Defendant shall respond to the second amended

complaint by August 27, 2019.

        6.   The Case Management Scheduling Order (Doc. 15) is VACATED.

        7.   Not later than August 27, 2019 the parties shall provide a joint

revised Case Management Report.

        DONE AND ORDERED in Jacksonville, Florida this 15th day of July,

2019.




                                               TIMOTHY J. CORRIGAN
                                               United States District Judge




                                      2
jb
Copies to:

Honorable Joel B. Toomey
United States Magistrate Judge

Counsel of record




                                 3
